         Case 1:18-cv-01580-RCL Document 32-18 Filed 10/23/20 Page 1 of 2


(Acting) Branch Chief, Labor & Employee Relations (LER)
Office of the Chief Component Human Capital Officer (OCCHCO)
Federal Emergency Management Agency (FEMA)
U.S. Department of Homeland Security (DHS)
Desk: (540) 686-3117
Cell: (202) 394-7701

From: Ellis, Melissa
Sent: Sunday, May 22, 2016 9:19 PM
To: Gunsolus, Kirsten
Subject: JW - Change of Duty Station

Kirsten,

I hope you are doing well. I would like to send the below request to Shalini to officially document
Jen Wohltman’s status / duty station. Jen is my accountant (job series 0510) with a DC duty station,
she was on detail to the BPAD office from our finance center and then she applied and was selected
for the permanent position last year before I became her official supervisor. Before Jen was hired
for the permanent job, she was very up front about needing to live in the New Jersey area for her
husband’s job although the job has a DC duty station. She periodically came into DC at her own
expense, I would say monthly so more frequently than my employee who lives in OK City (with an OK
city duty station) but less frequently than the telework policy allows.

I am trying to correct an issue I have of having a non-compliant teleworker who comes in less than
the policy allows. This has been the case since she was hired (first as a detail temp promotion then
continued after she was hired full time). There was a verbal understanding this was allowed, the
supervisor prior to me didn’t know the telework policy rules. Do you think I should move forward
with this request or leave the situation “as is”?

Please let me know when you have a few minutes to discuss.

Thanks

Melissa




Shalini,

I would like for OCFO to consider changing Jennifer Wohltman’s duty station to New Jersey. I would
like to remind you that Jen has been a superior performer since she has come on board in BPAD.
She has lead us in the fight to remediate audit findings by creating and enforcing new budget
execution processes. Jen’s hard work has recently been recognized as she received a DHS
Outstanding Employee Award, this award was presented to her by the DHS Secretary. Jen also was
one of three OCFO-wide employees that received a quality step increase (QSI) because she has made



                                                                                            Kirton - AFPD - 000395
        Case 1:18-cv-01580-RCL Document 32-18 Filed 10/23/20 Page 2 of 2


such an impact on Budget Execution.

Below are some PROS & CONS of changing Jen’s duty station:


PROS:

   -     Jen works independently and is very self-motivated. I firmly believe she will continue to
        work hard from her home office.
   -     Since Jen recently gave birth, she will need extra time at home to bond with her family and
        nurse her new baby.
   -     Providing Jen with a change in duty station shows her our commitment and trust in her. I
        think this will be motivating for her to continue keeping up the good work she does for us.
   -     Making a change in duty station, shows we are serious about supporting Jen. As OCFO or
        BPAD management changes in the future, the change in duty station will safe guard Jen from
        losing this benefit of working from home more often than the FEMA Telework policy
        permits.

CONS:

   -     We are not in compliance with the current FEMA Telework agreement. Employees need to
        be in the office a minimum of 2 days per pay period. Realistically if the expectation is for Jen
        coming to DC two days per pay period is too much. If Jen is required to come to DC per pay
        period, she will look for another job closer to home.
   -     It costs Jen a couple hundred dollars each time she comes to DC out of her own pocket. I
        don’t think Jen is opposed to paying for her trips, but every 2 weeks would not be worth it.
   -     Days that Jen travels to DC, it is challenging to get a full work day in. Jen logs in from the
        train but sometimes loses connection so when there are deadlines, I have asked Jen to stay
        home in order to meet the deadline rather than commute into DC and risk being late
        submitting something.
   -     If we don’t change the duty station, Jen may feel we aren’t supportive because she will be
        left wondering if the rules will change when management changes.


Thank you for considering this change. Jen has been so valuable to me and I would love to make this
happen for her. I appreciate your support!




Melissa Ellis
Branch Chief - Funds Control Branch
OCFO-Budget Planning & Analysis Division
Desk (202) 212-5626
BB (202) 701-5573




                                                                                               Kirton - AFPD - 000396
